DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
After several unsuccessful attempts to contact Applicant for an interview, the Office submits the following rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 (still) recites “the central part is conceived as a spline shaft” (emphasis added).  This is vague and ambiguous because it is not clear if this recitation limits the claim, or is merely a conceptual possibility.
Claim 3 line 6 recites “the hydraulic piston.”  This limitation now lacks antecedent basis because the previously recited “piston” of claim 1 was deleted by amendment.

Allowable Subject Matter
Claims 1-2 and 4-5 are allowed.
Claim 3 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to anticipate or make obvious the entire combination of claim recitations set forth by claim 1.  Specifically, claim 1 requires a hydraulic cylinder comprising a casing and central part which form parts of a clutch; the casing is furnished with first protrusions which are circumferentially equidistant and each protrusion comprising two axially outward first converging slopes; the central part is furnished with second protrusions which are which are circumferentially equidistant and each protrusion comprising two axially outward second converging slopes complimentary to gaps between the first slopes; and each displacement of the central part in an axial direction of the casing along the horizontal axis within the second pivot point results in a synchronous rotation of the central part relative to the casing.

Response to Arguments
Applicant's arguments filed 10/24/22 have been fully considered but they are not persuasive. Applicant argues (pages 7-8) that the claims have been amended to overcome the 112(b) rejections set forth in the previous action.  This is not persuasive because claim 3 was not fully addressed in the amendment, as above.  Furthermore, the amendment introduced a new indefinite phrase because the antecedent for “the hydraulic piston” was removed from claim 1. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/N.L.A/           Examiner, Art Unit 3654                             

/SANG K KIM/           Primary Examiner, Art Unit 3654